UNITED STATES DISTRICT COURT
F`OR THE I)ISTRICT OF COLUMBIA

THIA J. BROWN, )
)
Plaintiff, )
)
v. ) Case No. l2-cv-I170 (RJL)
)
HARTFORD LIFE AND ACC]DE`NT )
INSURANCE COMPANY, } F I l' E D
) JAN 2
Defendant. 8 2014

'“§_.

clerk, U.S. Distrtct & Bankruptcy
MEMORANDUM OPINION courts for the Dlstr|ct ofcolumb|a
(January 2f1 , 2014) [Dkt. ##2?, 29]

Plaintiff Thia J ai Brown ("plaintiff" or "Brown") brings this case against Hartford
I_.i|`e and Accident insurance Company ("defendant" or "Hartford"), challenging the
termination of her benefits under a Long Term Disability ("I,TD"') insurance policy. See
Compl. [Dkt. #l]. I~lartford filed a counterclaim alleging that Brown was in fact overpaid
and therefore owes Hartford more than $36,000. See Answer with Aftirrnative Defenses
and Countercl. ("‘Answer") 1[1] 51-74 [Dkt. #15]; Def. Hartford Life and Accident lns.
Co.`s Mem. of Law in Supp. of Its Mot. for Summ. J. ("Def.’s Mem.") at 25-26 [Dkt.
#28].' Both parties have moved for summary judgment See I)ef. Hartford Life and
Accident Ins. Co.’s Mot. for Summ. J. [Dkt. #2?]; Mot. for Summ. J. as to P|.’s Co\np|.

and Dcf.’s Countercl. [Dkt. #29]. Upon consideration ofthc parties’ pleadings, relevant

' ilartford’s counterclaim says the overpayment totaled $32,9{}?.4}, see Answer at 65; however,
defcndant`s brief in support of summary/judgment and an attached affidavit explain that the
amount is actually $36,4?3.40, s'ee Def.’s Mem. at 25~26; Aff. of Laurie Tubbs at l-2 [Dkt.
#28-1]. Because the explanation in the affidavit makes sense-and because plaintiff does not
dispute its accuracy-l will treat that as the correct figure

law, and the entire record therein, the plaintiff s motion is DENIED and the defendant’s
motion is GRANTED.
BACKGROUND
Brown is a SS-year-old histotechnologist,z who worked for Universal Health

Services, lnc. ("Universal") from March l l, 2002 through July 12, 2008, see Compl. 11 9;
lil.i00594, and was covered by Universal’s ERISA-qualiflcd Group Bencfit Plan,
l-Il.I0020-63. Plaintiff stopped working on July 12, 2008 and applied for LTD benefits
two months later, citing "chronic swelling and pain" in her feet and legs. HI_.I053 l~33.
Hcr physician, Dr. Andrew Lee, diagnosed her with synovitis of unclear etiology3 and
sarcoidosis." HLI0369. ()n january 27, 2009, Hartford approved plaintiffs application
and awarded her monthly benefits of $2,331.68, retroactive to january 1 1. HLI02l0-l4.

From October 2008 through March 201 l, plaintiff s rheumatologist was Dr.

2 "'Histology" is "the study of the microscopic structure of tissues." NEW OXFORD AM.
DlCNoNARY 801 (Zd ed. 2005) [hereinafter NEW OXFORD]. "Histotechnicians (HTs) and
histotechnologists (H'I`Ls) are members of a laboratory team who employ histologic technology
to diagnose diseases, to conduct research, or to instruct others in the science." Whar ls
Hfszozec~hnology?, Nar’l. SOC:ETY FoR H1sToTECHNo1.oG\/, http:i’!www.nsh.
org/what~histotechnology (last visited Oct. 3], 2013).

3 "Synovitis" is the "[i]nflammation of a synovial membrane, especially that of ajoint; in
general, when unqualified, the same as arthritis." STEDMAN’S MEDICAL D|CTIONARY 17?3 (Z?th
ed. 2000) [hereinafter STEDMAN’S]. "Synovial" means "‘relating to or denoting a type of joint
that is surrounded by a thick flexible membrane forming a sac into which is secreted a viscous
fluid that lubricates the joint." NEW OXFORD at l')'l3. “Etiology" is a fancy way of saying
"‘cause." fd. at 5?9.

4 "Sarcoidosis" is "a chronic disease of unknown cause characterized by the enlargement of
lymph nodes in many parts of the body and the widespread appearance of granulomas [:'.e.,
masses of tissue typically produced in response to infection, inflammation, or the presence of a
foreign substance] . . . ." NEW OXFORD at 1504; :`a'. at ?34.

2

(internal quotation marks omitted). If Hartford meets this burden, 1 must grant summary
judgment unless Brown can "designate specific facts showing that there is a genuine
issue for trial." Id. at 324 (internal quotation marks omitted).

ANALYSIS

A. Plaintil`f’s ERISA Claim

'l`he question before me is a straightforward one: Was Hartford’s decision to
terminate Brown’s I.TD benefits reasonable in light of the evidence and arguments before
it at the time?" 1 find that it was.

First, it is clear from the record that Hartl`ord took into account all of the medical
evidence that plaintiff had provided, as well as all other appropriate non~rnedical
evidence. Brown points to only one ailment_iibromyalgia-that Hartford allegedly
failed to considcr. See Pl.’s Mem at 16-18. Unsurprisingly, Hartl`ord did not mention
fibromyalgia when it first terminated plaintiffs benefits because she had not yet
presented any medical evidence that she suffered from that eondition. Compare
HLIt)l-43-4'7 (beneflts terminated September 30, 20]0)_, with HLI0293-95 (fibromyalgia
first mentioned October 28, 2010). Brown provided medical records relating to
fibromyalgia only after she appealed Hartford’s termination of benefits, and Hartford
explicitly addressed those records when it denied her appeal. See HLIOI.'SO (iisting

"[a]dditional medical information provided by Dr. Mathur, Dr. Grader-Beck, [and] Dr.

" "W’hen an administrator’s decision is reviewed for abuse of discretion, the scope of review
is limited to the evidence before the administrator.” Siegel v. Conn. Gen. L.y'e Ins. C0. , 702 F.3d
1044, 1049 (Sth Cir. 2013); see also Broberg v. Aetna Lg`)"e Ins. Co., 12 F.3d 204, 204 (4th Cir.
1993).
l l

. . 12
Kalyanam" as evidence cons1dercd).

Hartford was not required to grant plaintiff’ s appeal and reinstate her benefits
merely because she offered some evidence of a new condition. As a plan administrator
with discretion under the terms of the agreement, Hat'tford was free to look beyond the
treating physicians’ conclusions and "choose among conflicting evidence" to reach any
conclusion that was "reasonably supported by the administrative record." Mob!ey v.
Cont ’I Cas. Co., 405 F. Supp. 2d 42, 47-48 (D.D.C. 2005) (citing Black & Decker
Dz`$abz`fit'y Plcm v_ Nora', 538 U.S. 822, 825, 329 (2003)); see also fd. at 48 ("[I]fthe
medical evidence is close and supports both conclusions, thenjudieial deference would
support the plan administrator’s decision to deny the plaintiffs benelits.").

In this case, Hartford was faced with conflicting evidence. weighing in plaintiff s
favor was Dr. Grader-Beck’s March 13, 2011 report, wherein the doctor concluded that
plaintiff was "disabled from her fibromyalgia" based on a finding of "rnultiple tender
points . . . consistent with fibrornyalgia." HLI0297'98. Plaintiff also had a letter and a
Disability Certif`leate from Dr. Kalyanam that said she could not return to work. See
l~I[,I02'."4-?5. And plaintiff offered medical assessments forms signed by Drs. Mathur
and Kalyanam, which stated that her physical abilities were dramatically limited by the

libromyalgia that had been previously diagnosed by another doctor. See HLI0254~59.

'2 See also HLl0l32~33 ("[W]e received additional information including a report from Dr.

Mathur dated May 4, 201 1 reporting you had recently been diagnosed with fibromyalgia by your
rheumatologist at johns Hopl2013 WL 5519525, al *4 (N.D. Ala. Sept. 30, 2013)
("[F]or a diagnosis of fibromyalgia, the American College of Rheurnatology requires a minimum
of eleven out of eighteen specified tender points in all four quadrants with chronic pain lasting a

minimum of three months.").
13

whether plaintiff had fibromyalgia. See i'd. Nor are there any test results or other
objective findings to substantiate any of their conclusions. Less valuable still, Dr.
Kalyanam’s two~sentence letter and one-page form~certificate contain nothing even
resembling a physical assessment, medical l`mding, or diagnosis. See HLI0274~75.'4
There was additional evidence supporting Hartt`ord’s decision, as well. First, on

April 29 and August 26, 2010, Dr. Grader-Beck reported that plaintiff`s condition had
improved drarnatically, see HLI03 22»24; HLIO3 1 8-] 9, to the point where an
Iimployability Analysis Report showed that she was capable of meeting the demands of
several occupations including histotcchnologist, see liLI0308-l4. '5 On March 13, 2011,
Dr. Grader-Beck reported that Brown’s sarcoidosis was in remission and that an MRI and
pulmonary function test had tumed up no abnormalities See HLI0296-97. Three
months later, a nerve conduction study showed that Brown had only a "very mild . . .
neuropathy.“ HLIUZ?I (emphasis added). ln addition, Hartford’s surveillance showed
that as early as November and December 2009, Brown was physically capable of a wide
range of activities-walking running, driving, carrying trash and shopping bags with one

hand, preparing food, and caring for (cven l§ti`ng and hola’i`ng) a child_all without signs

m See a£.s'o 0 'Bryari, Tr' F. App’x at 309 ("The defendants were not obliged to accord special
deference to the treating dootors, particularly where those doctors did not document the evidence
supporting their conclusions Rcquiring objective evidence of disability is not irrational or
unreasonable." (citation omittecl)).

'5 lt is irrelevant that Universal may impose high demands on its histotechnologists because
under plaintiffs I_.DT policy, she is disabled only if she cannot perform "one or more of the
Essential Duties of" her "Occupation," HLIOO¢$O, with “Occupation" defined as the "Occupation
as it is recognized in the general workplace," not "the specific job [the insured is] performing for

a specific employer or at a specific location," HLl0043.
14

of pain. See HLICIU065 l-60. These observations took placejust two and six weeks
after Brown reported to Hartford that she was not receiving other income and "doesn’t
[d]o much of anything" other than bathe and "some reading."m Hl.l0l03. Lastly,
Hartford obtained an independent assessment by a reviewer, Dr. Chelsea Clinton, who-
based on a review of the entire medical record" and after making repeated efforts to
speak with several of Brown’s care providers-concluded that the evidence did nor
support plaintiffs claim. See HLI023 l. lt was perfectly reasonable and permissible for
Hartford to give significant weight to Dr. Clinton’s opinion, despite the fact that she

never personally examined plaintiff.'g

'° Although not explicitly mentioned in I~lartford’s termination letters, the surveillance records
were part of plaintiffs claim file, which Hartford "reviewed in its entirety." HLI0l 30; see also
l-ll.l0l 45. Courts have recognized that plan administrators may reasonably consider surveillance
when assessing the credibility and accuracy of disability claims and physicians’ assessments.
See, e.g., Fi'nley v. Har¢j"or'd Lifrz & Acr:i`den! lns. Cr), 400 F. App’x 198, 200 (9th Cir. 2010);
Ciisson v. L:`berty Life Assurance Co. Qff)’oston, 592 F.Sd 215, 228-30 (lst Cir. 2010). Notably,
Brown never says that Hartford’s inferences from the surveillance-that she was caring for a
child and selling food out of her home-are wrong. See Mem. of P. & A. in Opp’n to Pl.’s Mot.
for Summ. .l. at 4-5 [Dkt. #33]. Hartford, meanwhile, provides ample support for its
conclusions See Def. Hartford Life and Accident lns. Co.’s Reply Br. in Further Supp. of lts
Mot. for Summ. J. at 7-10 [Dkt. #34].

17 Dr. Clinton clearly did not overlook Dr. Grader-Beck’s fibromyalgia diagnosis because she
explicitly referenced it in her clinical summary. See l-iL10229. And even ifI were convinced
that Dr. Clinton missed certain medical evidence, it is clear that Hartford~the relevant
decisionmaker in this matter--considered "all of the medical records," meaning “not only the
medical information provided but information [plaintiff] provided . . ., as well as the opinion of
[her] treatment providers." HLIO} 34. in addition, both Hartford and Dr. Clinton appropriately
considered plaintiff s lack of medication only as evidence that she was not impaired by side
effects; they did not treat it as proof that she was able to work. See ia'.; HLl023 l.

‘“ sss, s_g_, stack & Dsck.¢.»r, 533 U.s. s1 323 (“Nsthing in t-:Risxx . . . suggests that plan
administrators must accord special deference to the opinions of treating physicians, or imposes a
heightened burden of explanation on administrators when they reject a treating physician's
opinion."`); Marci`n v. Re£iance Srandar'd life lns. Co., 895 F. Supp. 2d 105, 120 n.? (D.D.C.

15

l readily acknowledge that it was within Hartford’s discretion to credit Dr. Grader-
Beck’s conclusory disability finding and the superficial assessments provided by Drs.
Kalyanam and Mathur. But that does not mean it was unreasonable for Hartford to
weigh the evidence differently and reach the opposite conclusion. Based on my review
of everything that Hartford had in front of it, l am satisfied that its decision was
“reasonably supported by the administrative record." Mobley, 405 F. Supp. 2d at 48.

Finally, l must consider as a factor in iny reasonableness analysis Hartford’s
conflicting interests as "a plan administrator [that] both evaluates claims for benefits and
pays benefits claims." Gfenn, 554 U.S. at l l2. I find that this is a case in which the
conflict is "less important (perhaps to the vanishing point)" because Hartford took "active
steps to reduce potential bias and to promote aecuracy," z`d. at l 17, for instance, by setting
up multiple levels of review by different individuals, see HI_,I0066; l-ILI00'78-79, and by
seeking input from a neutral third-party reviewer (Dr. Clinton) who had no personal stake
in the outcome, see HLI023 l.

Moreovcr, plaintiff provides "no evidence that Hartford has a history of biased
claims administration," Smith v. FedEx Frez`ght E., Inc., No. 08cvl905, 2010 WL

456779, at *6 (M.D. Pa. Feb. l. 2010), or "that any alleged self-interested behavior

2012) ("[I]nsurance companies are entitled to rely on written reports of consultants who have
done paper reviews of a claimant’s medical records to rebut the opinion of the treating physician
asserting [that] claimant is disabled." (intemal quotation marks omitted)); Wi!lr`ams v. UNUM
Lrfe Ins, Co. of Am., 250 F. Supp. 2d 641, 649 (E.D. Va. 2003) (holding that plan administrator
did not abuse discretion by relying on reviewing physician because "the conclusions of
plaintiffs treating physicians were based almost entirely on plaintiff"s subjective complaints of
pain for which there was insufficient objective corroboration" and “[a]lthough a treating
physician must accept a patient’s subjective complaints, the same is not required of a plan
administrator in determining eligibility for benefits.").
16

actually affected" its decision in this case, see Wri`ghz v. Me¢'ro. Life fns. Co., 618 F.
Supp. 2d 43, 58~59 (D.D.C. 2009) (internal quotation marks omitted); see also Becker v.
Wer'nberg Grp., Inc. Pen.si`on Trusi‘, 473 F. Supp. 2d 48, 62 (D.D.C. 2007). To the
contrary, it is undisputed that Hartford awarded plaintiff benefits in january 2009, see
I-ILl02l0-l4; gave her ample opportunity to provide any new medical evidence as it
came available, see, e.g., HLI0l62»209;'9 reinstated her benefits alter she failed to
substantiate her disability in July 2010, see supra note 19; HLI0l48~49; and even granted
her additional time to perfect her appeal, see IILI0l40 (extending deadline 45 days);
HLI0276 (request for additional time); HI,I013S (letter indicating evidence accepted until
July 21, 201 l). None of these actions were in Hartford’s interest, and they therefore

provide strong indications that Hartford endeavored to administer the plan fairIy. See
Bendr`k v. Hartford[.rje Ir:s. Co., No. 03cv8l38, 2010 WL 2730465, at *4-5 (S.D.N.Y.

Jaiy 12,2010).2“

w Plaintiff characterizes Hartford’s letters as "bombard[ing her] with requests for further
docurnentation," Pl.’s Mem. at 14, yet she is conspicuously silent on whether she or Dr. Grader-
Beck responded to the letters in a timely fashi0n. The record shows that they did not. In July
2010, Hartford terminated plaintiffs benefits because she and Dr. Grader-Beck had failed to
provide updated medical information sufficient to extend her benefits beyond july 31, 2010.
HLIO] 54-58. ln Septembcr 2010, plaintiff submitted her paperwork, and defendant reinstated
her benefits, retroactive to August l. HLI0l4S--49.

20 There is no evidence whatsoever that "Hartford rushed their termination letter to ensure that it
was issued prior to the Social Security ruling on Ms. Brown’s appeal." Pl.’s Mern. at 16.
Although it may have been unreasonable for Har'tford to ignore a favorable SSA decision had
one been rendered aiready, see Glenn, 554 U.S. at l IS, plaintiff cites no authority for the
proposition that Hartford was required to indefinitely delay its administrative processes while
Brown exhausted every possible SSD appeal. See, e. g., Bennr'ngf:`e¢’d v. Har{fora' Lz`j’le & Accz`dem
)'ns. Co., No. 4:1 lcv00087, 2012 WI. 2368165, at *4 (W.D. Ky. Junc 21, 2012) ("Hai'tford was
not obligated to wait for the SSA to make a decision regarding Benningfield’s LTD benet`its. . . .
17

B. Defendaut’s Counterclaim

Finally, Brown does not contest Hartford’s counterclaim or present any evidence
contrary to Laurie Tubbs’s affidavit See supra note l. Plaintiff asks only that her
repayments be deducted from Hartford`s future LTD benefit payments But I~Iartford is
not required to make further payments Accordingly, plaintiff must reimburse Hartford
$36,473.40 to offset her retroactive SSD payments.z' See HLI0037-38; I~ILI004l.

CONCLUSION

l~`or the foregoing reasons, defendant’s Motion for Summary Judgment [Dkt. #27]
will be GRANTED, and plaintiffs l\/lotion for Summary judgment [Dkt. #29] will be
D]ENIED. judgment will be entered in favor of defendants on plaintiffs elaims, as well

as def`endant’s counterclaim in the amount of $36,473.40. An appropriate order shall

United States Distriet Judge

accompany this Memorandum Opinion.

[T]he [SSA]’S decision awarding benefits to Benningiield is not a relevant factor in determining
whether Hartford was arbitrary and capricious in denying Benningfield’s claim."). Furtherrnore,
l am not "bound to take into account the [SSA]`S determination," Pl.’s Mem. 16, because it was

not before Hartford at the time defendant made its deeision. See supra note l l.

2' This outcome should come as no surprise to plaintiff She acknowledges in her brief that she
vvas wamed "she might owe the Hartford money" if she received SSD benefils. Pl.’s Mem. at

l 5; see also IlLI0065.
18

Thomas Grader-Becl461 F.3d 1, ll (D.C. Cir. 2006); Costantz`no v. Wash. Post
Mu[ti’-Option Benefits PZan, 404 F. Supp. 2d 31, 38 & n.? (D.D.C. 2005). Under this
standard, a reviewing court may not overturn a reasonable decision to terminate benefits,
even if it believes the opposite outcome also might have been reasonable .S`ee Block v.
P:'rney Bowes, Inc., 952 F.Zd 1450, 1452 (D.C. Cir. 1992). An alleged conflict of interest
is a factor to be considered in the reasonableness inquiry, but it does not change the
standard of review or any other burden-of-proof, procedural, or evidentiary rule. Metro.
nga ina ca v_ arena 554 u.s. 105, 115~17 (2003)_'°

B. Del`endant’s C0unterclaim

Hartford’s counterclaim for repayment is subject to familiar summary judgment
standards T`he Court grants a motion for summaryjudgment when “the movant shows

that there is no genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law." FED. R. CIV. P. 56(a). The moving party bears the "‘initial

responsibility of informing the district court of the basis for its motion, and identifying
those portions of the pleadings, depositions, answers to interrogatories, and admissions
on file, together with the affidavits, if any, which it believes demonstrate the absence of a

genuine issue of material t`act." Celoz‘ex Corp. v. Carrett, 477 U.S. 317, 323 (1986)

m ‘“[I]n an ERISA case, when the decision to grant or deny benefits is reviewed for abuse of

discretion, a motion for summary judgment is merely the conduit to bring the legal question
before the district court and the usual tests of summary judgment, such as whether a genuine
dispute of material fact exists, do not apply." james v. int ’f Pat`nrers & Allz`ed Trades Indus.
Pens£on Pfan, 844 F. Supp. 2d 131, 141 (D.D.C. 2012) (citations and intemaI quotation marks
omitted).
10